Citation Nr: 0335578	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  03-00 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased disability rating for service-
connected gastrointestinal disorder (irritable bowel syndrome 
and gastroesophageal reflux disease), currently evaluated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel




INTRODUCTION

The veteran served on active duty from December 1970 to June 
1972.

On June 14, 2001, the veteran filed a claim of entitlement to 
service connection for irritable bowel syndrome, claimed as 
secondary to his service-connected post-traumatic stress 
disorder.  This case comes to the Board of Veterans' Appeals 
(the Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska which granted the veteran's claim and 
assigned a noncompensable disability rating, effective June 
14, 2002.  In an October 2002 rating decision, the RO granted 
a 10 percent rating, effective June 14, 2002. 

The Board remanded this case in June 2003.  The case was 
readjudicated by the RO  pursuant to the Board's 
instructions.  A  July 2003 RO decision recognized that the 
correct effective date of service connection was June 14, 
2001.  In the same rating decision, a 30 percent disability 
rating was assigned for the veteran's service-connected 
gastrointestinal disorder, effective from April 30, 2003.  
The veteran's claims file was thereupon returned to the Board 
for further review.  

Additional comments

The Board has carefully reviewed the procedural history of 
this case and concludes that the only claim presently in 
appealed status before the Board is the issue listed on the 
title page of this decision.  The veteran has pursued other 
claims since the RO first adjudicated this current claim by 
rating decision in June 2002.  However, no appeal as to any 
of those issues has been perfected, and neither the veteran 
nor his accredited representative has indicated that they 
believe that any other issues are currently in appellate 
status.

The Board notes in passing that the veteran was recently 
awarded a total disability rating on the basis of individual 
unemployability (TDIU) by rating decision in August 2003, and 
that he is now receiving VA disability compensation benefits 
at the 100 percent level.  Such award of TDIU does not, 
however, render moot the issue on appeal, and the veteran has 
not withdrawn his appeal as to this issue.


FINDING OF FACT

The medical and other evidence of record veteran indicates 
that the veteran has severe irritable bowel symptoms as 
manifested by alternating diarrhea and constipation with more 
or less constant abdominal distress; his symptoms of 
gastroesophageal reflux disease are also manifested by reflux 
with arm and shoulder pain.


CONCLUSION OF LAW

The veteran's gastrointestinal disorder (irritable bowel 
syndrome and gastroesophageal reflux disease) is 30 percent 
disabling according to the schedular criteria, effective June 
14, 2001.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Codes 7319-7346 (2003); Fenderson v. West, 12 Vet. 
App. 119 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (the VCAA) [codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)].  This 
law eliminated the former statutory requirement that claims 
be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  In this 
case, the veteran's appeal remains pending before the Board 
and therefore, is not final.  See 38 U.S.C.A. § 7104(a).  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review 

The current standard of review for all claims is as follows.  
Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the record on appeal.  38 
U.S.C.A. § 7104 (West 2002).  When there is an approximate 
balance of the evidence regarding the merits of an issue 
material to the determination of the matter, the benefit of 
the doubt in resolving each issue shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2003).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to a 
claimant describing evidence potentially helpful to claimant 
but not mentioning who is responsible for obtaining such 
evidence did not meet the standard erected by the VCAA].

The record shows that in connection with the veteran's 
original claim for the gastrointestinal disorder claim now on 
appeal, the RO furnished him a letter in August 2001 advising 
him of the provisions relating to the VCAA, to include 
advising him that he could provide the names, addresses, and 
approximate dates of treatment for all VA and non-VA health 
care providers.  He was informed as well that he could 
provide VA authorization to obtain any private medical 
records by completing the appropriate forms (VA Form 21-
4142), copies of which were enclosed with the letter.  The 
Board notes that, even though the letter requested a response 
within 60 days, it also expressly notified the veteran that 
he had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b).  The one-
year period has now expired.

As was described in the Introduction, service connection for 
the veteran's gastrointestinal disorder was established by 
rating decision in June 2002, and the veteran has now 
perfected an appeal challenging the disability rating 
assigned for this disorder.  During the course of this 
appeal, the RO sent the veteran a letter in June 2003 
informing him of his right to submit any additional medical 
evidence in support of this element of his claim.  The 
veteran did not respond to this letter.  Even though a 
response was requested with 30 days, it is nevertheless shown 
by the record that the veteran has previously identified all 
sources of treatment for his gastrointestinal disability, and 
that those records have been obtained and considered at the 
RO-level.  Moreover, given the fact that this case involved a 
Board-initiated development letter issued in April 2003, 
which was followed by a remand of the Board in June 2003 to 
comply with judicial precedent, it appears that this case has 
been adequately developed for appellate review at this time.  
Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  See 
Wensch v. Principi, 15 Vet. App. 362 (2001) [citing Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001) for the holding that 
VCAA does not apply where there is extensive factual 
development in a case, reflected both in the record on appeal 
and the Board's decision, which indicates no reasonable 
possibility that any further assistance would aid the 
claimant in substantiating his claim].

Moreover, the Board concludes that the VCAA notification 
provided to the veteran in connection with this appeal is 
legally sufficient.  See Paralyzed Veterans of America, et. 
al. v. Secretary of Department of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003) [the PVA case.  In the PVA case, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that 38 C.F.R. §§ 3.159(b)(1) 
and 19.9(a)(2)(ii) are invalid to the extent they provide a 
claimant "not less than 30 days" to respond to a VCAA 
notification letter because the regulations are contrary to 
38 U.S.C.A. § 5103(b), which provides a claimant one year to 
submit evidence.  In this case, the August 2001 letter sent 
to the veteran expressly notified him that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b), and he was provided 
similar notice in the June 2003 letter.  Therefore, he was 
notified properly of his statutory rights.

Moreover, the factual scenario in the PVA case, which 
involved the RO sending a VCAA notification letter, as in 
this case, is simply inapplicable to the specific 
circumstances of this case.  The Federal Circuit was 
concerned with the "premature denial" of a claim before the 
one-year period for submitting evidence had expired.  In 
other words, the Federal Circuit wanted to ensure that a 
claimant had sufficient time to submit evidence before an 
adjudication was made.  Here, the veteran has had more than a 
year to submit evidence in support of his claim (filed in 
June 2001), and in fact, he has done so.  It now appears that 
VA has all the information needed to decide the case.   It 
therefore appears pointless to wait still longer to 
adjudicate this appeal when it is clear that no additional 
evidence is forthcoming.
Also, the Federal Circuit's concern in PVA that a claimant 
would be unaware of the time he had left to submit evidence 
is inapplicable in the specific circumstances of this case.  
The veteran in this case has been made aware on numerous 
occasions, in response to the various statement/supplemental 
statements of the case and the 90-day notice of transfer of 
the claims file to the Board that he had more time to submit 
evidence.  No additional evidence appears to be forthcoming.  
Since this claimant has, as a matter of fact, been provided 
at least one year to submit evidence after the VCAA 
notification, and it is clear that he has nothing further to 
submit, the adjudication of his claim by the Board at this 
time will proceed.

The Board finds further that the notice obligations imposed 
on the Department by the VCAA have been satisfied within the 
meaning of the Federal Circuit's decision in Disabled 
American Veterans, et. al. v. Secretary of Department of 
Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  In 
this case, the Federal Circuit noted that 38 C.F.R. 
§ 19(a)(2) (2002) was inconsistent with 38 U.S.C.A. § 7104(a) 
(West 2002) because it denied appellants a "review on 
appeal" when the Board considered additional evidence 
without remanding the case to the RO for initial 
consideration.  However, as noted above, the Board remanded 
this case in June 2003 specifically to allow the RO to 
consider the additional evidence that was obtained pursuant 
to an April 2003 Board development letter.  This was 
accomplished via the RO's July 2003 supplemental statement of 
the case.  There appears to be no further need to delay 
consideration of this appeal by the Board at this time.

The Board therefore finds that the foregoing information 
provided to the veteran satisfies the requirements of 
38 U.S.C.A. § 5103 and Quartuccio in that the veteran was 
clearly notified of the evidence necessary to substantiate 
his claim at issue on appeal.  Under these circumstances, the 
Board finds that the notification requirement of the VCAA has 
been satisfied.



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  The record shows that the veteran has 
been afforded VA compensation examinations in connection with 
this appeal, which will be described below.  It further 
appears all known and available service, private and VA 
medical records have been obtained and are associated with 
the veteran's claims folder.  The veteran does not contend 
that additional evidence that is pertinent exists and needs 
to be obtained.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
appeal has been consistent with the provisions of the new 
law, considering the circumstances presented in this case.  
The Board can identify no further development that would aid 
the Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).

In addition, the veteran has been accorded ample opportunity 
to present evidence and argument in support of his claim.  He 
was informed of his right to a hearing and was presented 
several options for presenting personal testimony.  
See 38 C.F.R. § 3.103 (2003).

Pertinent law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of a 
schedule of ratings.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2003).  Separate diagnostic codes identify the 
various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  Governing regulations include 38 C.F.R. § 4.1 and § 
4.2 (2003), which require the evaluation of the complete 
medical history of the veteran's condition.  See also Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

Specific schedular criteria - irritable colon syndrome and 
hiatal hernia

The schedular criteria provide a noncompensable (zero 
percent) rating for mild irritable colon syndrome (spastic 
colitis, mucous colitis, etc.) as manifested by disturbances 
of bowel function with occasional episodes of abdominal 
distress.  The next higher evaluation, 10 percent, is 
warranted for moderate irritable colon syndrome as manifested 
by frequent episodes of bowel disturbance with abdominal 
distress; "severe" irritable colon syndrome is rated 30 
percent disabling, which represents the maximum schedular 
rating, when the symptoms are manifested by diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic 
Code 7319 (2003).

With respect to hiatal hernia, the schedular criteria provide 
a maximum rating of 60 percent for symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health; the next lower rating is 30 
percent, which is awarded for persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health; a 10 
percent rating may be assigned under these criteria with two 
or more of the symptoms for the 30 percent evaluation.  38 
C.F.R. § 4.114, Diagnostic Code 7346 (2003).

It is important to note that notwithstanding the schedular 
criteria set forth above, section 4.114 of 38 C.F.R. 
specifically provides that a single evaluation will be 
assigned, which reflects the predominant disability picture, 
with evaluation to the next higher evaluation where the 
severity of the overall disability warrants such elevation.

Words such as "slight", "mild" and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6 (2003).

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  As this appeal involves the 
veteran's disagreement with the original rating assigned for 
his IBS/GERD disability, the Board will address the concept 
of "staged" ratings as articulated by the Court in 
Fenderson, supra.

Factual Background

Procedural history

The veteran filed his original claim seeking entitlement to 
service connection for irritable bowel and acid reflux 
secondary to post-traumatic stress disorder (PTSD) on June 
14, 2001.  In a rating decision dated in June 2002, the RO 
granted service connection for irritable bowel syndrome (IBS) 
and gastroesophageal reflux disease (GERD) as associated with 
his service-connected PTSD.  A noncompensable (zero percent) 
disability rating was assigned for the IBS/GERD under 
Diagnostic Codes 7319-7346, effective from June 14, 2002.

The effective date assigned for the veteran's IBS/GERD at the 
time of the June 2002 rating decision was later revised on 
the basis of clear and unmistakable error.  In a July 2003 
rating decision, the RO assigned a 10 percent rating for the 
veteran's IBS/GERD effective from the date of receipt of the 
original claim, June 14, 2001.  Additionally, the RO granted 
an increased rating for the veteran's IBS/GERD, 30 percent, 
effective April 30, 2003; that effective date was based on 
the report of a VA examination of the same date.

The veteran's contentions

The veteran has perfected an appeal as to the level of 
disability for his IBS/GERD disability.  He contends, in 
substance, that his gastrointestinal disability warrants a  
higher rating.  In his notice of disagreement dated in 
September 2002, he referenced a statement from his wife dated 
in August 2002, which detailed the problems he was having 
with his gastrointestinal symptoms.  Specifically, she 
related how she had to wash bedsheets 2 or 3 days in a row 
due to his bowel accidents and how he would miss work during 
these times due to these symptoms.  She also stated that they 
had replaced bedsheets, undergarments and their mattress in 
the last three years due to his gastrointestinal disorder.

In his Form 9 substantive appeal filed in December 2002, the 
veteran stated the symptoms of his IBS and GERD were extreme 
- he indicated that with his IBS, he either had severe 
diarrhea or constipation and that he had constant pain in his 
stomach.  As for his GERD, he stated that he had almost 
constant gastric distress with regurgitation, and that during 
these attacks, his arm and shoulder hurt.  He later indicated 
on a VA Form 21-4142 dated in June 2003 that he had diarrhea 
2 or 3 times per month for one or two days a week at a time, 
that he never had firm bowel movements, and that he 
experienced episodes of constipation at least once per month.  
Additionally, his wife submitted another statement in June 
2003, wherein she reiterated how the problems the veteran had 
soiling the bed impacted their daily lives (she stated he no 
longer slept in the same bed with her and that during his 
attacks of diarrhea, he would be up 8-10 times per night 
going to the bathroom).

Medical evidence

Pertinent medical evidence includes reports of VA 
compensation examinations conducted in October 2001 and April 
2003 and VA outpatient treatment reports dated in 2000-03.

The report of a VA stomach disorders examination conducted in 
October 2001 noted diagnoses of GERD, gastric mass and 
duodenitis.  The examiner stated that the veteran did not 
complain of vomiting, hematemesis or melena, and that he had 
no circulatory disturbances or hypoglycemic reactions.  
However, the veteran reported using antacids for his reflux 
symptoms, and having alternating constipation and diarrhea, 
with episodes of colic, bloating and distension about every 2 
weeks lasting one-half-hour to 4-hours at a time.  On his 
upper GI test [conducted in November 2001, as shown by the 
record], the examiner noted a mass in his stomach near the 
pylorus, which was possibly a polyp.  Further, the examiner 
denoted that the veteran had lost 50 pounds in the past year, 
but that he had no signs of anemia.  The examiner also 
indicated that the veteran experienced gas and irritation of 
the stomach with spicy foods.  The examiner stated that an 
EGD test was recommended for further evaluation.

The report of a VA intestines examination conducted in 
October 2001 [by the same examiner who conducted the VA 
stomach disorders examination] noted that with review of the 
claims file, there was a diagnosis of IBS, notwithstanding a 
normal barium enema.  The examiner added that there was not a 
whole lot of information in the file about the veteran's 
intestinal problems, and that the diagnosis of IBS was based 
more on exclusion and was more functional than anatomic, thus 
explaining why it did not show up on the barium enemas.  
Regarding the veteran's medical history, the examiner again 
noted that the veteran had lost 50 pounds in the past year, 
but that he had no nausea or vomiting, but alternating 
constipation and diarrhea with excessive amounts of flatus.  
On the physical examination, the examiner specifically noted 
that there was no evidence of malnutrition or anemia, and 
that his abdomen was soft and non-tender with positive bowel 
sounds.  The examiner added that notwithstanding these 
findings, the veteran experienced diffuse abdominal pain 
approximately once every 2 weeks, lasting from one-half-hour 
to 4-hours at a time.  It was also noted that the veteran was 
not taking any medications for this problem at the time of 
this exam.

The VA outpatient treatment reports dated 2000-03 did not 
describe any specific treatment for the veteran's IBS/GERD 
symptoms.  Reports dated over the period running from March 
2000 to June 2001 reflected an approximate 20 pound weight 
loss, which was not specifically related to his 
gastrointestinal disorder.  Later-dated treatment reports 
described cumulative weight gain between October 2002 and 
June 2003 of 6 pounds.

The veteran was examined on a VA intestines examination on 
April 30, 2003.  This examination was conducted pursuant to 
the Board's development action-letter dated in April 2003, 
and included a claims file review by the examiner to 
determine the severity of the veteran's symptoms.  

The examiner indicated that the veteran continued to suffer 
from reflux and irritable bowel symptoms, with reflux 
symptoms 1-2 times a week with mild regurgitation and 
frequent belching/burping.  In addition, the veteran 
experienced a great deal of flatus.  Regarding his other 
symptoms, the examiner noted daily abdominal pain and 
heartburn, with sufficient severity to keep him out of work 
once every two weeks due to severe diarrhea and clothes 
soiling (which occurred once per month).  [The Board notes 
with respect to these accounts of lost worktime that the 
veteran has presently stopped working and is collecting his 
VA disability benefits at the 100 percent rating level based 
on TDIU.]  The examiner also related the veteran's accounts 
of vacillating weight gain and loss, with swings of 20 to 30 
pounds intermittently, although he denied any permanent 
weight loss or gain.  The veteran complained as well of 
nausea and vomiting every morning, with episodes of vomiting 
occurring four times per week.  He also complained of 
diarrhea that would occur every day for a few days each week 
and then would be followed by constipation.

Objectively, clinical findings on the April 2003 VA 
examination disclosed that the veteran did not look 
malnourished or anemic, but that his overall appearance 
showed evidence of debility due to a continuing alcohol abuse 
problem.  It was also noted that the veteran missed work due 
to his severe diarrhea and IBS with complaints of epigastric 
discomfort that came and went on a daily basis.  In response 
to the Board's development instructions for this examination, 
the examiner stated that based on these findings and with 
review of the evidence in the claims file, the veteran's IBS 
symptoms were severe as manifested by diarrhea or alternating 
diarrhea and constipation with more or less constant 
abdominal distress.  The examiner added that the veteran 
appeared to suffer almost daily diarrhea, usually occurring a 
number of times per week and then followed by constipation.

As for his GERD, the examiner stated that his symptoms of 
reflux with arm and shoulder pain appeared less than 
considerable in terms of impairment of health, but they 
appeared to be interfering to the point of moderate 
impairment of health.  The examiner stated that these GERD 
symptoms appeared to occur almost daily as claimed by the 
veteran.  As for whether these symptoms involved a higher 
level of impairment, the examiner stated that based on his 
complaints and review of the file, the veteran had grade 1 
reflux esophagitis according to an upper endoscopy, but he 
was not anemic and he never complained of hematemesis or 
melena.  Overall, the examiner stated that the veteran's GERD 
symptoms were moderate but not severe.

Finally, the examiner addressed whether the veteran's self-
reported symptoms were consistent with the clinical findings, 
and the examiner concluded that they were.  The examiner 
added that the veteran appeared to have moderate-severe 
reflux disease and moderate irritable bowel syndrome, which 
interfered quite frequently with his daily life.  In summary, 
the examiner stated that "his symptoms appear to be 
consistent with clinical findings, his history and physical 
examination, and items noted in his medical records."

Analysis

The veteran is seeking an increased rating for his service-
connected gastrointestinal disorder, which has been rated 10 
percent disabling from the date of his initial claim of 
entitlement to service connection, June 14, 2001, and 30 
percent disabling from the date of a VA examination which 
identified additional pathology, April 30, 2003.

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

In this case, the Board finds that Diagnostic Codes 7319  
[irritable colon syndrome] and 7346 [hiatal hernia] are the 
most appropriate rating criteria under which to evaluate the 
veteran's IBS/GERD disability.  Indeed, the schedular 
criteria are almost perfectly congruent with the veteran's 
diagnoses and reported symptomatology.  The Board has not 
identified any more appropriate diagnostic code, and the 
veteran has suggested none.

Discussion

The Board will separately evaluate the veteran's service-
connected gastrointestinal disability under Diagnostic Code 
7319 and Diagnostic Code 7346.  As noted in the law and 
regulations section above, only one rating may be assigned 
which is based on the predominant disability picture.

(i.)  Diagnostic Code 7319

As noted above, the maximum disability rating of 30 percent 
for severe irritable bowel syndrome may be assigned when the 
symptoms are manifested by diarrhea, or alternating diarrhea 
and constipation, with more or less constant abdominal 
distress.  38 C.F.R. § 4.114, Diagnostic Code 7319.  The 
veteran is already in receipt of a 30 percent rating.

In this case, the Board does not believe that the veteran's 
IBS symptoms were adequately evaluated at the 10 percent 
level prior to the date the RO assigned the maximum rating of 
30 percent, April 30, 2003.  His written contentions of 
record, as well as the statements of his wife, persuade the 
Board that his condition has been consistently severe in 
nature from the date of claim.  While all of the specific 
criteria for the 30 percent rating under Code 7319 are not 
clinically documented, the Board nevertheless finds that the 
medical evidence dating from 2001 to the present clearly 
documents "more or less constant abdominal distress".  In 
the Board's reading of the evidence, the veteran's abdominal 
distress, as manifested by the alternating near-daily 
diarrhea and constipation, is causing him problems to such an 
extent that his condition may fairly be described as 
"severe".  See e.g. Mauerhan v. Principi, 16 Vet. App. 436 
(2002) [criteria set forth in the rating schedule do not 
constitute an exhaustive list of symptoms, but rather are 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating].  This 
finding is supported by the medical conclusions noted on the 
April 2003 VA examination, which included the examiner's 
comments that the examination findings and medical evidence 
in the file supported a finding of a severe IBS disability.

Accordingly, the Board believes that a 30 percent disability 
rating may be assigned for the veteran's service-connected 
gastrointestinal disorder, effective June 14, 2001. 

(ii.)  Diagnostic Code 7346

A disability rating of 60 percent may be assigned for the 
veteran's GERD symptoms if involving pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia; 
or other symptom combinations productive of severe impairment 
of health; the next lower rating is 30 percent, which is 
awarded for persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  38 C.F.R. § 4.114, 
Diagnostic Code 7346.

In this case, a preponderance of the evidence is against 
entitlement to a higher level of disability (above 30 
percent) on the basis of the veteran's GERD symptoms for any 
period of time over the course of the rating period.  As 
detailed above, the medical findings in this case do not 
support any basis in fact that he has ever been anemic or 
that he has ever had hematemesis or melena, which must be 
present in some combination with other symptoms (pain, 
vomiting, material weight loss) to support a finding that the 
disability should be rated at 60 percent.  It is also 
significant that the veteran has consistently himself denied 
ever having these symptoms.  Moreover, the statements of his 
wife include reference to no such symptomatology.  

Although the veteran has had fluctuating weight loss and 
gain, no material weight loss has been demonstrated.  The 
veteran's weight in April 2003 was 200 pounds; he stood 5 
feet 8 inches tall.  There have been some recent complaints 
of vomiting; however, there is no showing of the other key 
criteria necessary to support the higher rating under Code 
7346.    Indeed, the medical conclusions reached on the April 
2003 VA examination make clear that the veteran does not have 
severe impairment of health due to his GERD symptoms.  A 
"severe" disability is required for the assignment of a 60 
percent rating criteria; such severe disability is simply not 
shown by the evidence in this case.  In that connection, the 
Board places great weight of probative value on the findings 
of the April 2003 VA examiner.  The examiner's impression of 
the veteran's state of health was based on a review of the 
entire record and physical examination of the veteran, and 
was done at the request of the Board specifically to answer 
the central question in this appeal.  There appears to be no 
medical evidence to the contrary.  The Board has taken into 
consideration the statements of the veteran and his spouse 
but does not believe that they are in conflict with the 
medical evidence.  That is, the veteran has contended that he 
has certain impairments due to his service-connected 
gastrointestinal disability, and this is indeed reflected in 
the medical evidence and the assigned 30 percent rating.  The 
veteran has not presented evidence of the kinds of 
symptomatology associated with the assignment of a 60 percent 
rating, with the exception of some reference to vomiting.   

In short, taking into consideration the evidentiary record, 
the Board concludes that the overall disability picture 
fairly approximates the criteria for a 30 percent rating 
under Code 7319 for the entire period in question, but a 
preponderance of the evidence is against any higher level of 
disability under Code 7346 for the extent of the veteran's 
GERD symptoms.

Fenderson considerations

As discussed above, under Fenderson, staged ratings may be 
assigned for various periods of time if such are warranted.  
In this case, as alluded to above the medical and other 
evidence shows that the veteran's IBS problems with 
alternating diarrhea and constipation with "more or less 
constant abdominal distress" have remained essentially 
unchanged from June 14, 200 as found by the VA examiner on 
the April 2003 exam.  The 30 percent rating will be granted 
effective from the date of the veteran's initial claim of 
entitlement to service connection.  The benefit sought on 
appeal is accordingly allowed to that extent.




ORDER

An disability rating of 30 percent is granted for the 
veteran's service-connected gastrointestinal disorder 
effective from June 14, 2001, subject to the law and 
regulations controlling the award of monetary benefits.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



